Citation Nr: 1025108	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  04-41 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for aplastic anemia due to 
exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and B.A.



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals ("BVA" 
or "Board") on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in New Orleans, Louisiana in which the RO denied the 
appellant's claim of entitlement to service connection for 
aplastic anemia because evidence submitted was not new and 
material.  The appellant, who had active service from April 1969 
to December 1970, appealed that decision to the BVA.  Thereafter, 
the RO referred the case to the Board for appellate review.    
 
The appellant testified at an August 2005 Travel Board hearing; 
the hearing transcript has been associated with the claims file.

After reviewing all evidence of record in September 2007, the 
Board reopened the appellant's service connection claim but 
remanded the merits of the claim for additional development. See 
September 2007 BVA decision.  The Board finds that the requested 
development has essentially been completed; and the case has been 
returned to the Board for further review.

Prior to proceeding with its analysis of the appellant's appeal, 
the Board observes for the record that a letter from the 
appellant's private medical provider reflects a medical opinion 
that the appellant is 100 percent disabled. See November 2001 
letter from Dr. L.A.M.  The Board finds that this medical opinion 
raises the question of the appellant's entitlement to 
compensation based on unemployability due to service-connected 
disabilities ("TDIU").  As such, this issue is REFERRED to the 
RO for appropriate action.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  The appellant served in Vietnam during the Vietnam era; 
hence, he is presumed to have been exposed to Agent Orange and 
other herbicide agents in service.

3.  The record contains competent and credible medical evidence 
showing that the appellant is currently diagnosed with aplastic 
anemia.

4.  Competent and credible medical evidence of record relates the 
appellant's current diagnosis of aplastic anemia to exposure to 
an herbicide agent during military service.  


CONCLUSION OF LAW

Aplastic anemia was incurred in service. 38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

In this case, letters dated in October 2007 and January 2008 
specifically informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant of 
the appellant's appeal in regards to his claim of entitlement to 
service connection for aplastic anemia, the appellant cannot be 
prejudiced by any deficiency, if any, in the notice and 
assistance requirements of the VCAA.  As such, the Board will 
dispense with any further discussion of the VCAA and will proceed 
to the issue presented on appeal.  

B.  Service connection for aplastic anemia

As discussed in the Board's previous decision, the appellant was 
first diagnosed with aplastic anemia in March 1979.  Private 
treatment records contained in the claims file reflect continuing 
treatment for aplastic anemia with unknown cause or etiology. See 
September 2007 BVA decision.  The appellant contends that he is 
entitled to service connection for aplastic anemia as he believes 
this disorder developed as a result of his exposure to herbicide 
agents during service.  In this regard, the appellant's service 
personnel records reveal that he had service in Vietnam from 
January 1970 to December 1970. See service personnel records.  
Thus, the appellant is presumed to have been exposed to an 
herbicide agent during his period of service. See 38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Having carefully considered the appellant's claim in light of the 
entire record and the applicable law, the Board concludes, as 
will be explained below, that the evidence is in relative 
equipoise, and that reasonable doubt should be resolved in favor 
of the appellant.  As such, the Board finds that the appellant's 
appeal should be granted.

Applicable law provides that service connection will be granted 
if it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, listed in 38 C.F.R. 
§§ 3.307 and 3.309, when such disease is manifested to a 
compensable degree within one year of separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence of a 
nexus between the current disability and the in-service disease 
or injury. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

In addition to the foregoing, the Board notes that there is a 
presumption of exposure to herbicides for all veterans who served 
in Vietnam during the Vietnam War. See 38 C.F.R. § 
3.307(a)(6)(iii).  In addition, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the following conditions: 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, chronic lymphocytic leukemia ("CLL"), Type 2 diabetes 
(also known as Type 2 diabetes mellitus or adult-onset diabetes), 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea) and soft-tissue carcinomas (other 
than osteosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e).  

In terms of the diseases referenced above in 38 C.F.R. § 
3.309(e), the Board notes for the record that the Agent Orange 
Act of 1991 (in part) directed the Secretary of VA to enter into 
an agreement with the National Academy of Sciences ("NAS") to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in support of 
military operations in the Republic of Vietnam during the Vietnam 
Era and each disease suspected to be associated with such 
exposure.  The Secretary's determination must be based on 
consideration of NAS reports and all other sound medical and 
scientific information and analysis available to the Secretary. 
See 38 U.S.C.A. § 1116 (b) and (c).  As a result of this ongoing 
research, the specific diseases referenced above have been found 
to be associated with exposure to herbicide agents and will be 
presumed by VA to have been incurred in service even though there 
is no evidence of such disease during such period of service. 38 
C.F.R. §§ 3.307(a), 3.309(e).

Turning to the record in this case, the Board initially observes 
that aplastic anemia is not among the diseases presumed to be 
associated with Agent Orange exposure pursuant to 38 C.F.R. § 
3.309(e).  Thus, notwithstanding the fact that the appellant 
served in Vietnam during the Vietnam era and is presumed to have 
had Agent Orange exposure, service connection on a presumptive 
basis as due to Agent Orange exposure is not warranted.  As the 
record also reveals no evidence of complaints or diagnosis of, or 
treatment for, aplastic anemia during service or within the first 
post-service year, no other presumption applies.  Thus, the crux 
of this appeal revolves around the question of whether the 
evidence as a whole establishes that the appellant's aplastic 
anemia was incurred in service. 38 C.F.R. § 3.303(d).  

In terms of procedural history, the Board previously considered 
and denied the appellant's claim for service connection for 
aplastic anemia as a residual of Agent Orange exposure. See 
October 1999 BVA decision.  In a February 2004 rating decision, 
the RO confirmed and continued the previous denial on the basis 
that it found evidence submitted was not new and material.  
However, in its September 2007 decision, the Board found that new 
evidence submitted by a private medical doctor specializing in 
hematology and oncology, Dr. L.A.M., was material to the 
appellant's service connection claim as it contributed to a more 
complete picture of the circumstances surrounding the origin of 
the appellant's disability. September 2007 BVA decision.  In 
particular, the Board found that letters dated in December 2003 
and July 2004 from Dr. L.A.M. that indicated the appellant's 
aplastic anemia was possibly related to exposure to Agent Orange 
to be sufficient upon which to reopen the appellant's claim. Id.; 
see also September 1991 letter from Dr. L.A.M.; June 1997 
examination report by Dr. L.A.M.  In doing so, the Board remanded 
the merits of the appellant's service connection claim to the RO 
for, among other things, an expert medical opinion that addressed 
the conflicting medical opinions of record, a previous indication 
of aplastic anemia of unknown etiology and the additional 
evidence submitted by the appellant. September 2007 BVA decision; 
see also May 1997 VA examination report (VA examiner diagnosed 
the appellant with chronic hypoplastic anemia due to toxic 
exposure to Agent Orange); January 1998 addendum VA medical 
opinion (VA examiner amended his May 1997 diagnosis to chronic 
hypoplastic anemia likely as not due to toxic exposure to Agent 
Orange); April 1998 addendum VA medical opinion (VA examiner 
modified prior medical opinions by stating that there was no 
current evidence of any causal relationship between Agent Orange 
exposure and hypoplastic anemia); see also March 1999 VA 
examination report.  In addition, the Board directed the RO to 
contact Dr. L.A.M. and request that he provide medical and/or 
statistical data in support of his opinion that the appellant's 
post-service diagnosis of aplastic anemia is related to his 
exposure to an herbicide agent during service. September 2007 BVA 
decision.  

Thereafter, in October 2007, Dr. L.A.M. responded to the Board's 
request for additional information by submitting a four (4) page, 
single spaced letter that discussed the various herbicides and 
other agents that Dr. M. believed the appellant had been exposed 
to during his period of service, to include Agent Orange, 
TCDD-dioxin, Cacodylic Acid, Picloram, Benzene, Stoddard's 
Solvent and Aliphatic petroleum. See October 2007 letter from Dr. 
L.A.M., with attachments.  Dr. L.A.M.  Additionally addressed the 
strength of evidence associating aplastic anemia with the above-
referenced agents.  In doing so, he ultimately indicated that 
while there has been some difficulty associating aplastic anemia 
to Agent Orange exposure, a strong correlation existed between 
the agent Benzene and aplastic anemia. Id.  He also stated that 
the appellant's exposure to Dioxin in service could have made him 
susceptible to aplastic anemia. Id.  Lastly, the doctor raised 
the question as to whether the appellant actually had 
hypocellular myelodysplasia rather than aplastic anemia as these 
disorders can be difficult to differentiate. Id.  Dr. L.A.M. 
cited to medical literature and articles in support of his 
opinions; and the Board notes that his letter was co-signed by 
another medical doctor who was employed as an Assistant Professor 
of Medicine at a medical school in Louisiana. Id.     

Subsequent to receiving Dr. L.A.M.'s letter, the RO sought an 
expert VA medical opinion based upon all evidence of record as to 
the issue of whether the appellant's aplastic anemia is at least 
as likely as not related to his exposure to an herbicide agent in 
service. See September 2007 BVA decision.  In May 2009, such an 
opinion was associated with the claims file.  In this opinion, a 
VA medical doctor (an internist) indicated that he reviewed the 
appellant's claims file and performed a physical examination of 
the appellant. See May 2009 VA examination report.  After 
diagnosing the appellant with aplastic anemia/myelodysplastic 
syndrome, the doctor essentially opined in his professional 
opinion that it appeared at least as likely as not that the 
appellant's aplastic anemia and/or myelodysplastic syndrome is 
related to multiple chemical exposures during military service in 
Vietnam, including herbicide exposure. Id.  Additional VA medical 
opinions contained in the claims file dated in September 2009, 
December 2009 and January 2010 were subsequently associated with 
the claims file and are also essentially supportive of the 
appellant's claim. See VA examination report dated in September 
2009; December 2009 addendum VA medical opinion; January 2010 
addendum VA medical opinion.  Of particular note is the January 
2010 addendum VA medical opinion in which a VA examiner indicated 
that a further review of the medical literature revealed that 
acquired aplastic anemia is an uncommon bone marrow disorder; 
that laboratory and clinical observations have suggested an 
immunological etiopathogenesis of this disorder; and that both 
environmental and individual host factors have been hypothesized 
to determine risk, although most often aplastic anemia is 
considered as idiopathic.  The examiner also indicated, however, 
that aplastic anemia has been associated with exposure to 
herbicide agents (benzene, pesticides) and drugs; that Agent 
Orange is a pesticide; and that Agent Orange would be considered 
a chemical agent associated with aplastic anemia. January 2010 
addendum VA medical opinion.

After reviewing the above-referenced evidence in the context of 
the entire claims file, the RO continued to deny the appellant's 
claim on the basis that aplastic anemia is not a presumptive 
disorder associated with Agent Orange. See February 2010 
Supplemental Statement of the Case.  However, as mentioned above, 
it has already been established that service connection on a 
presumptive basis is not warranted in this case since the 
criteria set forth in 38 C.F.R. §§ 3.307 and 3.309 have not been 
met.  Thus, VA's analysis of the appellant's claim involves 
direct, rather than presumptive service connection; and the 
ultimate question is whether the evidence of record includes (1) 
medical evidence of a current disability, 
(2) evidence of an in-service incurrence or aggravation of an 
injury or disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond v. 
West, supra. 

In this case, the evidence essentially reflects that the 
appellant has aplastic anemia, that he is presumed to have had 
in-service herbicide exposure, and that the weight of the 
competent evidence supports a finding of a link between in-
service herbicide exposure and aplastic anemia.  In fact, the 
medical opinions of record provided by the appellant's private 
medical providers and more recent VA examiners are all in favor 
of the appellant's claim.  While there are some remote VA 
opinions to the contrary, the Board finds that greater probative 
weight should be accorded the more recent VA and private opinions 
as they are factually accurate, fully articulated, and provide 
sound reasoning for the conclusions reached.  In light of this 
evidence, the Board finds that the criteria necessary to 
establish service connection for aplastic anemia on a direct 
basis has been met.  In making this determination, the Board 
finds that the evidence taken together gives rise to a reasonable 
doubt as to the question of etiology. 38 C.F.R. § 3.102.  
Therefore, service connection for aplastic anemia is granted.


ORDER

Service connection for aplastic anemia due to exposure to an 
herbicide agent is granted.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


